15‐2702 
        Siddiqua v. New York State Department of Health 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 16th day of March, two thousand sixteen. 
                                          
        PRESENT:  PIERRE N. LEVAL, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges, 
                     BRENDA K. SANNES, 
                                  District Judge.* 
        ______________________ 
         
        JESMAIN SIDDIQUA,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  No. 15‐2702 
         
        NEW YORK STATE DEPARTMENT OF 
        HEALTH, 
         
                                  Defendant‐Appellee.  


         The Honorable Brenda K. Sannes, of the United States District Court for the Northern 
        *

        District of New York, sitting by designation.   


                                                             1
  ______________________  
   
FOR APPELLANT:            MEREDITH A. MORIARITY (John J. Hoke, on the 
                          brief), Smith Hoke, PLLC, Albany, NY. 
                            
FOR APPELLEES:            KATE H. NEPVEU, Assistant Solicitor General 
                          (Barbara D. Underwood, Solicitor General, Andrea 
                          Oser, Deputy Solicitor General, on the brief), for Eric T. 
                          Schneiderman, Attorney General of the State of New 
                          York, New York, NY. 
                           
        Appeal from a judgment of the United States District Court for the 

Northern District of New York (Suddaby, J.).   

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

REVERSED and the case is REMANDED.  

       Appellant Jesmain Siddiqua (“Siddiqua”) appeals from the District Court’s 

judgment dismissing her complaint for failure to state a claim under Rule 

12(b)(6) of the Federal Rules of Civil Procedure.  In her complaint, Siddiqua 

alleges claims of interference and retaliation in violation of the Family Medical 

Leave Act of 1993 (“FMLA”), 29 U.S.C. §§ 2601 et seq., against Appellee, her 

former employer, the New York State Department of Health (the “Department”).  

In its order dismissing Siddiqua’s complaint, the District Court found that the 

present action was barred under the doctrines of collateral estoppel and res 



                                           2
judicata because Siddiqua’s FMLA claims had already been decided in the 

Department’s favor in (1) a prior arbitration proceeding related to a disciplinary 

grievance appeal Siddiqua had filed against the Department pursuant to the 

provisions of her union’s collective bargaining agreement and (2) a prior action 

Siddiqua had brought in state court seeking to vacate the resulting arbitration 

award.  We assume the parties’ familiarity with the underlying facts, the 

procedural history of the case, and the issues on appeal.   

      “We review de novo the dismissal of a complaint under Federal Rule of 

Civil Procedure 12(b)(6), accepting as true all allegations in the complaint and 

drawing all reasonable inferences in favor of the non‐moving party.”  Pasternack 

v. Lab. Corp. of Am. Holdings, 807 F.3d 14, 18 (2d Cir. 2015).  To survive a motion 

to dismiss, a complaint must contain “enough facts to state a claim to relief that is 

plausible on its face.”  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).  Under 

the doctrine of “res judicata, a final judgment on the merits of an action 

precludes the parties or their privies from relitigating issues that were or could 

have been raised in that action.”  Allen v. McCurry, 449 U.S. 90, 94 (1980).  Under 

collateral estoppel, “once a court has decided an issue of fact or law necessary to 

its judgment, that decision may preclude relitigation of the issue in a suit on a 




                                           3
different cause of action involving a party to the first case.”  Id.  It is well‐settled 

that the doctrines of res judicata and collateral estoppel can be predicated on 

arbitration proceedings.  Grand Bahama Petroleum Co. v. Asiatic Petroleum Corp., 

550 F.2d 1320, 1323 (2d Cir. 1977).   

       The Supreme Court has explained, however, that the arbitration of related 

contract‐based claims under a collective bargaining agreement does not bar 

subsequent de novo review of statutory claims in federal court.  See Alexander v. 

Gardner‐Denver Co., 415 U.S. 36, 50–54 (1974).1  In Gardner‐Denver, because “the 

employees . . . had not agreed to arbitrate their statutory claims, and the labor 

arbitrators were not authorized to resolve such claims, the arbitration in those 

cases . . . was held not to preclude subsequent statutory actions.”  Gilmer v. 

Interstate/Johnson Lane Corp., 500 U.S. 20, 35 (1991).     

       Siddiqua’s statutory FMLA claims are outside the scope of the collective 

bargaining agreement, thereby rendering her subsequent action in federal court 

permissible under Gardner‐Denver.  In conformity with the terms of the collective 



1 Although this Court expressed doubt regarding the validity of the so‐called Gardner‐
Denver line of cases following the Supreme Court’s decision in Gilmer v. 
Interstate/Johnson Lane Corp., 500 U.S. 20 (1991), see Burkybile v. Bd. of Educ. of Hastings‐
On‐Hudson Union Free Sch. Dist., 411 F.3d 306, 311 (2d Cir. 2005), there is no doubt the 
Gardner‐Denver rule remains good law.  See 14 Penn Plaza LLC v. Pyett, 556 U.S. 247, 263–
65 (2009); see also United States v. Brennan, 650 F.3d 65, 123 n.56 (2d Cir. 2011). 


                                              4
bargaining agreement, Siddiqua submitted her grievance regarding the 

imposition of discipline against her for just cause to arbitration.  As is relevant, 

under Article 34 of the collective bargaining agreement,  

     [a]  contract  grievance  is  a  dispute  concerning  the  interpretation, 
     application  or  claimed  violation  of  a  specific  term  or  provision  of 
     this  Agreement.    Other  disputes  which  do  not  involve  the 
     interpretation, application, or claimed violation of a specific term or 
     provision  of  this  Agreement  including,  matters  as  to  which  other 
     means  of  resolution  are  provided  or  foreclosed  by  this  Agreement, 
     or  by  statute  or  administrative  procedures  applicable  to  the  State, 
     shall not be considered contract grievances. . . . 
     . . . . 
     Arbitrators shall have no power to add to, subtract from or modify 
     the terms or provisions of this Agreement.  They shall confine their 
     decision and award solely to the application and/or interpretation of 
     this  Agreement.    The  decision  and  award  of  the  arbitrator  shall  be 
     final and binding consistent with the provisions of CPLR Article 75. 
      
App’x 75, 77.  Pursuant to the plain terms of the collective bargaining agreement, 

by which the parties were bound, there was no agreement that an employee’s 

statutory claims, such as those arising under the FMLA, could be submitted to, 

and adjudicated by, an arbitrator.  Indeed, the plain language of the collective 

bargaining agreement limits an arbitrator’s review to “a specific term or 

provision of this Agreement,” and explicitly states that claims arising out of a 

statute fall beyond the scope of the arbitrator’s powers.  Thus, because Siddiqua 

did “not agree[] to arbitrate [her] statutory claims, and the labor arbitrator[] 



                                           5
w[as] not authorized to resolve such claims,” the Arbitrator’s award in this case 

cannot “preclude subsequent statutory actions.”  See Gilmer, 500 U.S. at 35.  

Further, although the FMLA was mentioned in the arbitration proceeding, the 

Arbitrator’s decision makes clear that Siddiqua’s FMLA statutory claims were 

not actually adjudicated and that its review was limited to the allegations of 

misconduct before it.   

      Put differently, Siddiqua sought only to vindicate her contractual rights 

under the terms of the collective bargaining agreement in submitting her 

grievance to arbitration.  In accordance with the Gardner‐Denver rule, although 

Siddiqua pursued her contractual claims in arbitration arising out of the same 

conduct, she is not foreclosed from bringing subsequent statutory claims arising 

under federal law against the Department in federal court.  This is because the 

arbitration over her contractual rights under the provisions of the collective 

bargaining agreement was of a “distinctly separate nature” than the 

“independent statutory rights accorded by Congress.”  See Gardner‐Denver, 415 

U.S. at 49–50.  In other words, to the extent that the arbitration of Siddiqua’s 

contractual rights in this case might be “similar to, or duplicative of, the 

substantive rights secured by” the FMLA, this prior arbitration does not preclude 




                                          6
a federal court from reconsidering all factual issues underlying her statutory 

FMLA claims.  See id. at 54.  Accordingly, because Siddiqua did not, nor was able 

to, vindicate her statutory rights under the FMLA in arbitration, neither res 

judicata nor collateral estoppel have any application to this case.2   

       Moreover, because Siddiqua’s contractual dispute heard by the Arbitrator 

does not preclude her from bringing this action, her attempts to vacate the 

arbitration award in state court can have no preclusive effect on her ability to 

pursue her statutory claims in federal court.  Indeed, that court did not even 

reach the merits of her petition, dismissing it for failure to effect timely service.   

       We have considered the Department’s remaining arguments and find 

them to be without merit.  Accordingly, we VACATE the judgment of the 

District Court and REMAND the case for further proceedings.  

 
                                          FOR THE COURT: 
                                          Catherine O’Hagan Wolfe, Clerk 
 
                                            




2 Contrary to the Department’s contentions, Gardner‐Denver does not apply only to 
claim preclusion.  It also prohibits a court from dismissing Siddiqua’s FMLA claims by 
giving preclusive effect to findings of fact made by the Arbitrator in resolving 
Siddiqua’s contract claims.  See 14 Penn Plaza, 556 U.S. at 262; Gardner‐Denver, 415 U.S. at 
49 n.10.   


                                               7